Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims and Specification (filed 6/29/2022).

Claim Objections
Claims 8-10 are objected to because of the following informalities: in claim 8 line 16, “a vehicle seat” should be --the vehicle seat--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (DE 10 2009 044 732 A1).
Regarding claim 1, Lim et al. (Figs. 1-8) discloses a side airbag module 200 comprising: 
an inflator unit having an inflator 230 and at least one mounting stud 250 extending from the inflator, 
an airbag 210 defining a gas space being in fluid communication to the inflator 230, the airbag being at least partially rolled and/or folded to an airbag package (at least Figs. 1-8),  
a wrapper 240 encircling a part of the airbag package (at least Figs. 1-8), and 
at least one additional flexible flap 100 extending from the wrapper 240, the additional flexible flap having or carrying at least one connection means for connecting 110, 120, 130, 103 the flexible flap to a vehicle seat frame 320 at least indirectly, the at least one connection means includes one of a hole 103 in the at least one additional flexible flap and a hook 110 attached to the at least one additional flexible flap,
wherein the at least one additional flexible flap 100 is located at an outside of the wrapper 240 and the part of the airbag package encircled by the wrapper 240 is located inside the wrapper, and 
wherein the airbag package and the wrapper 240 encircling at least a part of the airbag package are mounted to a first side of the frame 320 and the at least one additional flexible flap 100 includes a first end attached to the wrapper 240 and includes a second end attached to a second side of the frame 320, the second side of the frame 320 being opposite to the first side of the frame 320 (at least Figs. 1-8).
Regarding claims 2-5, Lim et al. (Figs. 1-8) discloses the side airbag module 200, 
(claim 2) wherein the at least one connection means includes the hole 103 in the at least one additional flexible flap 100;
(claim 3) wherein at least one connection means includes the hook 110 attached to the at least one additional flexible flap 100; 
(claim 4) wherein the wrapper 240 has a breaking line in a front end area;
(claim 5) wherein the at least one additional flexible flap 100 does not extend over the breaking line of the wrapper 240.
Regarding claim 8, Lim et al. (Figs. 1-8) discloses an airbag module 200 in combination with a portion of a vehicle seat 300 having a frame 320 and an upholstery 310, 340 at least partially covering the frame, the airbag module comprising: 
an inflator unit having an inflator 230 and at least one mounting stud 250 extending from the inflator, 
an airbag 210 defining a gas space being in fluid communication to the inflator 230, the airbag being at least partially rolled and/or folded to an airbag package (at least Figs. 1-8), 
a wrapper 240 completely encircling at least a part of the airbag package (at least Figs. 1-8), 
at least one additional flexible flap 100 extending from the wrapper 240, the additional flexible flap having or carrying at least one connection means for connecting 110, 120, 130, 103 the flexible flap to the frame 320 of a vehicle seat 300 at least indirectly, and
wherein the flexible flap 100 is secured to the frame 320 at least indirectly, and
wherein the airbag package and the wrapper 240 encircling at least a part of the airbag package are mounted to a first side of the frame 320 and the at least one additional flexible flap 100 includes a first end attached to the wrapper 240 and includes a second end attached to a second side of the frame 320, the second side of the frame 320 being opposite to the first side of the frame 320 (at least Figs. 1-8).
Regarding claims 9 and 10, Lim et al. (Figs. 1-8) discloses the vehicle seat 300, 
(claim 9) wherein the flexible flap 100 is secured to the frame 320 and/or to the at least one mounting stud 250;
(claim 10) wherein the inflator 230, the airbag package (at least Figs. 1-8) and the wrapper 240 are placed on an outer side of the frame 320 between a section of the frame 320 and a section of the upholstery 310.
Regarding claim 11, Lim et al. (Figs. 1-8) discloses an airbag module 200 for attachment and in combination with a vehicle seat frame 300, the airbag module comprising: 
an inflator unit having an inflator 230 and at least one mounting stud 250 extending from the inflator 230, 
an airbag 210 defining a gas space in fluid communication to the inflator 230, the airbag being at least partially rolled and/or folded to an airbag package (at least Figs. 1-8), 
a wrapper 240 completely circumscribing at least a portion of the airbag package (at least Figs. 1-8), and 
a flexible flap 100 extending from the wrapper 240, the flexible flap 100 having a first end attached to an outer side of the wrapper and a second end opposite the first end and attached to the vehicle seat frame 320.
Regarding claims 12 and 14, Lim et al. (Figs. 1-8) discloses the airbag module 200, 
(claim 12) wherein the flexible flap 100 is operative to secure a position of the wrapper 240 and the airbag package relative to the vehicle seat frame 320; and
(claim 14) wherein the airbag package and the wrapper 240 circumscribing the portion of the airbag package are mounted to a first side of the frame 320 and the second end of the flexible flap 100 is attached to a second side of the frame 320, the second side of the frame 320 being opposite to the first side of the frame 320.
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (U.S. Patent 7,753,407 B2), previously cited by examiner.
Regarding claim 11, Yokota (Figs. 1-4(b)) discloses an airbag module 1 for attachment and in combination with a vehicle seat frame, the airbag module comprising: 
an inflator unit having an inflator 2 and at least one mounting stud 15a, 15b extending from the inflator 2, 
an airbag 10, 10a, 10b defining a gas space in fluid communication to the inflator 2, the airbag 10 being at least partially rolled and/or folded to an airbag package (at least Figs. 4(a)-4B(b)), 
a wrapper 12, 13 completely circumscribing at least a portion of the airbag package (at least Figs. 4(a) & 4(b)), and 
a flexible flap 44 extending from the wrapper 12, 13, the flexible flap 44 having a first end attached to an outer side of the wrapper (indirectly via airbag 10) and a second end opposite the first end and attached to the vehicle seat frame (indirectly; at least column 1 lines 12-24, 44-58; column 6 lines 20-26; claim 1).
Regarding claims 12 and 13, Yokota (Figs. 1-4(b)) discloses the airbag module 1, 
(claim 12) wherein the flexible flap 44 is operative to secure a position of the wrapper 12, 13 and the airbag package relative to the vehicle seat frame; and
(claim 13) wherein the wrapper 12, 13 includes an overlapping portion proximate to the mounting stud 15a, 15b through which the mounting stud passes (Figs. 4(a) & 4(b)).
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi (JP 2014-227004 A).
Regarding claim 11, Koizumi (Figs. 1(a)-5(d)) discloses an airbag module 1 for attachment and in combination with a vehicle seat frame, the airbag module comprising: 
an inflator unit having an inflator 3 and at least one mounting stud 3ba, 3bb extending from the inflator 3, 
an airbag 2 defining a gas space in fluid communication to the inflator 3, the airbag 2 being at least partially rolled and/or folded to an airbag package (at least Figs. 1(a)-3(b)), 
a wrapper 5a, 5b, 5c completely circumscribing at least a portion of the airbag package (at least Figs. 1(a)-3(b)), and 
a flexible flap 5d, 5e extending from the wrapper 5a, 5b, 5c, the flexible flap 5d, 5e having a first end attached to an outer side of the wrapper and a second end opposite the first end and attached to the vehicle seat frame.
Regarding claims 12 and 13, Koizumi (Figs. 1(a)-5(d)) discloses the airbag module 1, 
(claim 12) wherein the flexible flap 5d, 5e is operative to secure a position of the wrapper 5a, 5b, 5c and the airbag package relative to the vehicle seat frame; and
(claim 13) wherein the wrapper 5a, 5b, 5c includes an overlapping portion proximate to the mounting stud 3ba, 3bb through which the mounting stud passes (Figs. 3(a) & 3(b)).
Claims 1, 2, 4, 5, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (WO 2018/105335 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kobayashi (Figs. 1(a)-6(b)) discloses a side airbag module 100, 200 comprising: 
an inflator unit having an inflator 110 and at least one mounting stud 112, 113 extending from the inflator, 
an airbag 108, 114, 115, 116 defining a gas space being in fluid communication to the inflator 110, the airbag being at least partially rolled and/or folded to an airbag package (at least Figs. 1(b)-6(b)), 
a wrapper 140, 204 encircling a part of the airbag package (at least Figs. 1(b)-6(b)), and 
at least one additional flexible flap 142, 144, 206 extending from the wrapper 140, 204, the additional flexible flap having or carrying at least one connection means for connecting 148, 208, 210 the flexible flap to a vehicle seat frame 106 at least indirectly, the at least one connection means includes one of a hole 148, 208, 210 in the at least one additional flexible flap and a hook attached to the at least one additional flexible flap,
wherein the at least one additional flexible flap 142, 144, 206 is located at an outside of the wrapper 140, 204 and the part of the airbag package encircled by the wrapper 140, 204 is located inside the wrapper, and 
wherein the airbag package and the wrapper 140, 204 encircling at least a part of the airbag package are mounted to a first side 122 of the frame 106 and the at least one additional flexible flap 142, 144, 206 includes a first end attached to the wrapper 140, 204 and includes a second end attached to a second side 128 of the frame 106, the second side 128 of the frame 106 being opposite to the first side 122 of the frame 106.
Regarding claims 2, 4, and 5, Kobayashi (Figs. 1(a)- 6(b)) discloses the side airbag module 100, 200, 
(claim 2) wherein the at least one connection means includes the hole 148, 208, 210 in the at least one additional flexible flap 142, 144, 206;
(claim 4) wherein the wrapper 140, 204 has a breaking line 212 in a front end area;
(claim 5) wherein the at least one additional flexible flap 142, 144, 206 does not extend over the breaking line 212 of the wrapper 140, 204.
Regarding claim 8, Kobayashi (Figs. 1(a)- 6(b)) discloses an airbag module 100, 200 in combination with a portion of a vehicle seat 102 having a frame 106 and an upholstery 120, 126 at least partially covering the frame, the airbag module comprising: 
an inflator unit having an inflator 110 and at least one mounting stud 112, 113 extending from the inflator, 
an airbag 108, 114, 115, 116 defining a gas space being in fluid communication to the inflator 110, the airbag being at least partially rolled and/or folded to an airbag package (at least Figs. 2(a)-6(b)), 
a wrapper 140, 204 completely encircling at least a part of the airbag package (at least Figs. 1(b)-6(b)), 
at least one additional flexible flap 142, 144, 206 extending from the wrapper 140, 204, the additional flexible flap having or carrying at least one connection means for connecting 148, 208, 210 the flexible flap to the frame 106 of a vehicle seat 102 at least indirectly, and
wherein the flexible flap 142, 144, 206 is secured to the frame 106 at least indirectly, and
wherein the airbag package and the wrapper 140, 204 encircling at least a part of the airbag package are mounted to a first side 122 of the frame 106 and the at least one additional flexible flap 142, 144, 206 includes a first end attached to the wrapper 140, 204 and includes a second end attached to a second side 128 of the frame 106, the second side 128 of the frame 106 being opposite to the first side 122 of the frame 106.
Regarding claims 9 and 10, Kobayashi (Figs. 1(a)-6(b)) discloses the vehicle seat 102, 
(claim 9) wherein the flexible flap 142, 144, 206 is secured to the frame 106 and/or to the at least one mounting stud 112, 113;
(claim 10) wherein the inflator 110, the airbag package (at least Figs. 1(b)-6(b)) and the wrapper 140, 204 are placed on an outer side of the frame 106 between a section of the frame 106 and a section of the upholstery 120, 126.
Regarding claim 11, Kobayashi (Figs. 1(a)-6(b)) discloses an airbag module 100, 200 for attachment and in combination with a vehicle seat frame 106, the airbag module comprising: 
an inflator unit having an inflator 110 and at least one mounting stud 112, 113 extending from the inflator 110, 
an airbag 108, 114, 115, 116 defining a gas space in fluid communication to the inflator 110, the airbag being at least partially rolled and/or folded to an airbag package (at least Figs. 1(b)-6(b)), 
a wrapper 140, 204 completely circumscribing at least a portion of the airbag package (at least Figs. 1(b)-6(b)), and 
a flexible flap 142, 144, 206 extending from the wrapper 140, 204, the flexible flap 142, 144, 206 having a first end attached to an outer side of the wrapper and a second end opposite the first end and attached to the vehicle seat frame 106.
Regarding claims 12 and 14, Kobayashi (Figs. 1(a)-6(b)) discloses the airbag module 100, 200, 
(claim 12) wherein the flexible flap 142, 144, 206 is operative to secure a position of the wrapper 140, 204 and the airbag package relative to the vehicle seat frame 106; and
(claim 14) wherein the airbag package and the wrapper 140, 204 circumscribing the portion of the airbag package are mounted to a first side 122 of the frame 106 and the second end of the flexible flap 142, 144, 206 is attached to a second side 128 of the frame 106, the second side 128 of the frame 106 being opposite to the first side 122 of the frame 106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Kobayashi (WO 2018/105335 A1) in view of Fujiwara (U.S. Patent Application Publication 2015/0367803 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 3, Kobayashi (Figs. 1(a)- 6(b)) discloses the claimed invention except for wherein at least one connection means includes the hook attached to the at least one additional flexible flap. Fujiwara (Figs. 1-20) discloses that it is known in the art to provide for wherein at least one connection means includes a hook 90 attached to at least one additional flexible flap 24 as an alternative connection means to a seat frame 14, 14F (at least Figs. 13-15, 17-19). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the connection means of Kobayashi with the hook according to the teachings of Fujiwara, in order to achieve the desirable result of an alternative connection means.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Kobayashi (WO 2018/105335 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 7, Kobayashi (Figs. 1(a)- 6(b)) discloses the claimed invention wherein the at least one additional flexible flap 142, 144 is sewn 146 to the airbag 108, the at least one additional flexible flap 142, 144 can be provided as a part integrated with the airbag 108, and the at least one flexible flap 206 formed in a part of the wrapper 204. But Kobayashi does not specifically disclose the at least one additional flexible flap is sewn to the wrapper. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the flexible flap 206 and the wrapper 204 separately, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Still further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the flexible flap 206 and the wrapper 204 to each other by sewing, in order to achieve the desirable result of an alternative attachment of the flexible flap 206 and the wrapper 204.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614         

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614